ROBERT L. BLAND, Judge.
The facts supporting the claim in this case are particularly set forth in the opinion of Judge Elswick, in claim No. 227-S, Effie Savage Pratt v. State Road Commission, 2 Ct. Claims (W. Va.) 89, to which opinion reference is here made.
Said Effie Savage Pratt, former wife of Theodore Savage, is the mother of two children, Charles Layman Savage and Lios Elaine Savage, both infants. Charles Layman Savage was born May 6, 1933. Lois Elaine Savage was born August 31, 1935.
The record of the claim was prepared by the state road commission and filed with the clerk December 1, 1944. The head of that agency recommends that an appropriation be made in favor of each of said infants of $5.00 per month from January 1, 1945, to and including December 31, 1946. An assistant attorney general approves the payment of both of said amounts.
In view of the concurrence in the claim by the head of the1 state agency concerned and the approval of payment by the attorney general’s office, and for the reasons set forth in the opinion of Judge Elswick above referred to, we recommend an award to Effie Savage Pratt, guardian of said two infants, viz, Charles Layman Savage and Lois Elaine Savage, in monthly payments of five dollars ($5.00) to each, from January 1, 1945 to December 31, 1946.